TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00319-CV


Larry Miller Roofing, Inc. and Larry Miller Roofing, Appellants

v.

Travelers Property Casualty Company of America, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. D-1-GN-08-001538, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellants Larry Miller Roofing, Inc. and Larry Miller Roofing have filed their
Unopposed Motion to Dismiss Appeal, announcing that the parties to this appeal have reached a
settlement.  We grant their motion and dismiss this appeal.


  
						G. Alan Waldrop, Justice
Before Chief Justice Jones, Justices Waldrop and Henson
Dismissed on Appellants' Motion
Filed:   December 4, 2009